Citation Nr: 0921874	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-03 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to the assignment of an initial or staged rating 
in excess of 50 percent for posttraumatic stress disorder 
(PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which granted service connection for PTSD with major 
depressive disorder, rating it 50 percent from August 19, 
2004.  The Veteran perfected an appeal of this decision 
regarding the initial disability rating.

In a May 2007 rating decision, based on evidence of in-
patient treatment, the RO granted a temporary disability 
rating of 100 percent from February 20, 2007 to April 30, 
2007, and continued the prior 50 percent rating from May 1, 
2007.  See 38 C.F.R. § 4.29.

In January 2008, the Veteran and his wife testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is associated with the 
claims folder. 

The Board, in March 2009, remanded the appeal in order to 
issue the Veteran additional notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) and to obtain a VA 
examination to evaluate the current severity of the service-
connected PTSD.  The Board finds that VA substantially 
satisfied the Board directives and the claims are ripe for 
adjudication upon the merits.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

As discussed below, the evidence indicates that the Veteran 
is currently unemployed and has indicated, in essence, that 
his PTSD symptoms prevent further employment.  The Board 
finds, therefore, that the record raises a claim of a total 
disability rating based on individual unemployability (TDIU).  
The RO is directed to take appropriate action regarding this 
claim.


                                                     FINDINGS 
OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The Veteran's PTSD has been manifested by occupational 
and social impairment, with deficiencies in most areas; it 
has not been productive of total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no more 
than 70 percent, for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued VCAA notification letters in November 
2004, and pursuant to the Board remand, an additional letter 
in April 2008.  The Veteran was also issued a January 2009 
letter that characterized the issue as one of "service 
connection" for PTSD.  The Veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  The Veteran was issued 
notice that substantially satisfied the notification 
requirements as outlined in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In any event, since the claim at issue is 
for a higher initial rating that is a downstream issue from 
that of service connection, Vasquez notice is not required.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 
19 Vet. App. 473, 491 (2006).  The January 2009 letter 
notified the Veteran regarding the establishment of a 
disability rating and an effective date as outlined in 
Dingess.  

Although aware that the January 2009 letter mischaracterized 
the issue as one of service connection, the Board can find no 
basis for finding this error prejudicial as the Veteran has 
indicated knowledge of the issue on appeal in his statements 
and in his testimony, and has been provided other documents 
which correctly list the current issue on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the April 
2008 and January 2009 letters were issued pursuant to a Board 
remand, and thus, after the rating decision on appeal.  
However, the Veteran has subsequently been issued a February 
2009 supplemental statement of the case.  This re-
adjudication of the claim cured the timing defect.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  
Neither the Veteran, nor his representative, has indicated 
any prejudice caused by the timing error. 

The Board also finds that all necessary assistance has been 
provided to the Veteran.  As directed by the March 2008 Board 
remand, the Veteran underwent a VA examination in June 2008 
and the examiner completed a January 2009 addendum.  In 
addition to treatment records, there is also a report of a 
February 2005 VA psychiatric examination.


In a letter received in April 2009, the Veteran indicated 
that he did not believe he could get a good examination "all 
pilled up" and that if the examiner had not served in 
Vietnam, the examiner "could not possibly know what we went 
through."  He further indicated that the June 2008 VA 
examiner contradicted himself, although he did not specify 
any contradiction.  The Board finds no basis for concluding 
that the June 2008 VA examination did not adequately and 
accurately evaluate the Veteran's psychiatric impairment.  
The examination included obtaining a thorough history from 
the Veteran and a complete mental status examination.  Global 
Assessment of Functioning (GAF) scores were recorded, to 
include in an addendum to the June 2008 examination.  The 
Board finds that the examination report in question with 
addendum is adequate for rating purpose; there is no duty to 
provide an additional psychiatric examination or opinion.  
See 38 C.F.R. §§ 3.326, 3.327.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim adjudicated upon the merits in this decision.  
Adjudication of the claim at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran has challenged the initial noncompensable 
disability rating by seeking appellate review.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (discussing aspects of a claim for 
increased disability rating).  Separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The Veteran's PTSD is rated under Diagnostic Code 9411 and is 
evaluated under the General Rating Formula for Mental 
Disorders found at 38 C.F.R. § 4.130.  The Rating Formula 
reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Global Assessment of Functioning (GAF) is a scaled score 
that mental health professionals assign upon examination of a 
patient reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  In this regard, the Board finds as 
highly relevant the evidence provided by Global Assessment of 
Functioning (GAF) scores that mental health professionals 
assign upon examination of a patient.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 81 to 90 reflects absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  Carpenter, supra

Factual Background

The Veteran contends, in essence, that his PTSD is more 
disabling than currently evaluated.  He asserts that he has 
periods of violent behavior, especially toward his wife and 
has had suicidal thoughts and attempts.  The Veteran has also 
indicated that he has had substantial difficulty maintaining 
employment, having had approximately 40 jobs, with these 
periods of employment ending due to an inability to interact 
with others and his anger.  As indicated in the introduction, 
it is also noted that the Veteran was hospitalized from 
February 20 through April 2007 for his PTSD.  (A 100 percent 
temporary total rating was assigned for this period of time.)  
The Veteran further claims that a separate compensable rating 
is warranted for his diagnosis of major depression, which has 
been associated with his PTSD.

Subsequent to the August 2004 claim for service connection 
for PTSD, the Veteran underwent a February 2005 VA 
psychiatric examination.  The examiner noted review of the 
claims file.  The Veteran was currently married to his third 
wife.  The relationship was noted to be fair with his wife 
and the Veteran noted his relationship with his children to 
be good.  The Veteran had no close friends; he has 
essentially isolated himself fro m others.  It was noted that 
he was able to meet work demands and responsibilities and was 
in fact working full time as a laborer.  The Veteran's 
longest employment lasted seven years, it was observed that 
he was able to remain employed that long because he was 
working by himself.  The examiner noted that the Veteran had 
usually left jobs or was fired because of anger.  Additional 
history included being incarcerated on two occasions; once 
for disturbing the peace and the second for breaking a man's 
arm in a bar fight "years ago."    

The examiner indicated that there was no memory loss or 
impairment, that the Veteran was neatly groomed with adequate 
hygiene, and that hallucinations and delusions were not 
present.  The Veteran had current suicidal ideation without a 
plan and without intent.  One prior suicide attempt was 
noted; he tried to shoot himself, but was unable to turn off 
the safety.  The Veteran's wife was noted to currently hide 
the Veteran's guns.  The Veteran reported that he did not 
have past homicidal ideation.  Testing revealed severe 
depressive symptoms.  Diagnoses included PTSD and major 
depressive disorder.  The examiner assigned a GAF of 43.  The 
examiner indicated that the depression was secondary to the 
PTSD and that the Veteran's symptoms had "contributed to 
frequent job changes, limited social interaction, and 
relational difficulties."  

Additional treatment records dated in 2005 indicate similar 
findings, including problems with anger.  A December 2005 VA 
treatment record indicates that the Veteran did not have 
current suicidal ideation.

In his February 2006 substantive appeal (VA Form 9), the 
Veteran indicated that he was often violent (90 percent of 
the time) and that the examination who completed the February 
2005 examination failed to "adequately or responsibly report 
the symptoms that I discussed with her."  He indicated that 
he was not currently employed, in contrast to the time of the 
examination.  

Of file are the records from in-patient treatment for PTSD 
from February 20, 2007 through April 6, 2007.  In a February 
22, 2007 assessment, the Veteran noted that it was seeking to 
control "severe anger."  A March 2007 record lists, under 
Axis IV, that the Veteran had problems with his marriage, had 
diminished leisure activities; and had isolation and 
unemployment.  The clinician completing this record assigned 
a GAF of 45 under Axis V.

An April 6, 2007 note documents that the Veteran had 
successfully completed the in-patient program.  A discharge 
summary also completed at this time reported that the Veteran 
had chronic PTSD and moderate, recurrent major depressive 
disorder.  The findings on Axis IV and V were the same as in 
the March 2007 document.  The clinician indicated no evidence 
of hallucinations or delusions and the Veteran denied current 
suicidal intent, but the clinician noted a 2005 incident in 
which the Veteran threatened to shoot himself.

The Veteran and his wife described his symptoms during the 
January 2008 hearing, to include the Veteran's abusive 
history toward his wife.  The Veteran indicated that he did 
not have a positive relationship with his daughter.

Pursuant to the March 2008 Board remand, the Veteran 
underwent a June 2008 VA examination.  The examiner indicated 
review of the claims file, and acknowledged that the Veteran 
had a current 50 percent rating.  The examiner reported that 
the Veteran had last worked in 2005.  The examiner detailed 
the psychiatric records in the claims file, to include the 
reports of GAFs of 45.  The Veteran reported that his 
medication calms him and that without it he gets into fights.  
The Veteran's last fight was reported to have been in April 
2008.  He reported that the cause of the in-patient treatment 
in 2007 was suicidal gestures and his episodes of fighting 
with his wife.  The Veteran reported that he sometimes hits 
his wife.  

The June 2008 examiner further reported that the Veteran had 
a history of suicidal ideation.  The Veteran indicated that 
he was no longer dependent on alcohol.  He gave a history of 
being arrested on at least eight occasions.  The Veteran 
reported that these arrests were usually in connection with 
aggressive behavior with his wife.  He said that his longest 
employment was six months in duration.  The Board notes that 
this history contradicts the Veteran's previous provided work 
history in which he noted that he had worked in the same job 
for seven years.  See February 2005 VA examination report.  
Later in the report, the examiner again documented that the 
Veteran had only brief periods of employment.  The examiner 
indicated that he had threatened others with violence on the 
job.  The examiner indicated that the Veteran had a long 
history of poor decisions, with the Veteran being "difficult 
to get along with." 

The examiner indicated that the Veteran's reasoning was good 
and fund of general knowledge was good, and did not identify 
any other similar deficiencies.  The Veteran, however, 
complained of poor short-term memory.  He indicated that he 
had anger control problems as well as suicidal and homicidal 
ideation.  The examiner concluded that the Veteran's social 
functioning, including his marriage, was very poor.  However, 
it was also observed that, based on diagnostic testing, there 
was suggestion of extreme exaggeration.

The examiner summarized that the Veteran's adjustment was 
"extremely poor."  Axis I diagnoses were PTSD and major 
depressive disorder.  Axis II diagnoses included a finding of 
borderline personality features and antisocial personality 
features.  The examiner assigned a GAF of 45-50.

Based on the finding of the borderline personality disorder, 
the Appeals Management Center (AMC) requested an addendum to 
clarify what GAF was exclusively due to the PTSD and major 
depressive disorder, as the effect of the personality 
disorder was not service connected.  In the January 2009 
addendum, the examiner wrote, "[g]iving this veteran the 
strong benefit of the doubt, the veteran's PTSD and secondary 
major depression account for a GAF of 50-55 considered in 
isolation.  This individual's aggressive and threatening 
behavior and history of alcoholism are certainly not totally 
but can be considered partially associated with the PTSD."

Analysis

During the pendency of this appeal, the Veteran has undergone 
two VA examinations.  In addition, the claims file contains 
the record of treatment during his in-patient treatment for 
approximately 10 weeks in 2007, a period during which the 
Veteran was in receipt of a temporary total rating under the 
provisions of 38 C.F.R. § 4.29.

After review of the evidence of record, the Board finds that 
a 70 percent rating is warranted.  The basis of this grant is 
the evidence that the Veteran adjustment was "extremely 
poor" with a history of violence and periods of suicidal 
ideation.  Suicidal ideation and impaired impulse control are 
symptoms listed as indicative of a 70 percent rating under 
the schedule.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, 
General Rating Formula for Mental Disorders.  

Although there are some inconsistencies in the record, to 
include the Veteran's reported periods of employment and the 
description of his relationship with his wife, it appears 
clear that he has left many jobs due to anger control issues, 
to include episodes of violence at work.  Regarding other 
inconsistencies, the Board notes that the examiner in 
February 2005 indicated no history of violence, but the 
report documents previous incidents that indicate such a 
history.  Regarding the GAFs assigned during this appeal, the 
lowest GAF assigned was 43, following the February 2005 VA 
examination.  During the in-patient treatment, the Veteran 
was assigned a GAF of 45.  In the most recent VA examination, 
the examiner opined in the January 2009 addendum that the GAF 
due to PTSD, alone, was 50-55.  As detailed above, a GAF of 
41 to 50 is defined as serious symptoms and a GAF of 51 to 60 
is defined as moderate symptoms.  Thus, the GAFs assigned 
indicate that the Veteran's symptoms range from serious to 
moderate.  

In reviewing the entire relevant evidence of record, to 
include the Veteran's PTSD symptoms reported upon several 
examinations in recent years, the GAF scores reported during 
this time, and the testimony presented by the Veteran and his 
wife, the Board finds that that his PTSD is productive of 
disability that more nearly approximates occupational and 
social impairment, with deficiencies in most areas.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating 
Formula for Mental Disorders.  On this basis, a 70 percent 
rating is warranted.  Id.; 38 C.F.R. § 4.7.  The Board also 
finds that the 70 percent rating should apply to the entire 
period of time at issue.  Although there is some indication 
of changes in symptoms, with the Veteran being employed at 
the time of the February 2005 VA examination, the Board notes 
that the Veteran appears to have left employment shortly 
thereafter and his history of violence and frequent job 
changes pre-dates this examination.

The Board also finds that a 100 percent schedular rating is 
not warranted as the preponderance of the evidence is against 
a finding that there is total occupational or social 
impairment.  The record is devoid of evidence of symptoms 
such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or, memory loss for names of close relatives, own occupation 
or own name.  Although the Veteran has indicated periods of 
violence, the Board finds that the evidence of file is 
insufficient to establish that the disability has caused the 
Veteran to be a persistent danger of hurting self or others.  
As there is no evidence of symptoms that support a 100 
percent rating, and the GAF scores are not consistent with 
total social and occupational inadaptability, the Board finds 
that a 100 percent initial or staged rating is not warranted.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating 
Formula for Mental Disorders.  

The Board has considered the Veteran's contention that he 
should be assigned a separate rating for the associated major 
depressive disorder.  However, depression affecting the 
ability to function independently is one of the criteria for 
a 70 percent rating.  In fact, PTSD and a major depressive 
disorder are both evaluated under the same criteria for 
evaluating mental disorders found in 38 C.F.R. § 4.130.  
Thus, providing such a separate compensable rating would be 
evaluating the same disability under different diagnoses or 
"pyramiding", which is precluded by 38 C.F.R. § 4.14.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994).

As the preponderance of the evidence is against a finding 
that the Veteran's PTSD is manifested by total industrial or 
social inadaptability, the doctrine of reasonable doubt does 
not apply to this aspect of the Veteran's claim and a 100 
percent initial or staged rating is not warranted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130; Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
An initial 70 percent rating, but no more than 70 percent, is 
warranted for the service-connected PTSD. 

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by the Veteran that 
his PTSD causes marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  (Emphasis added.)  In 
the absence of requisite factors, the criteria for submission 
for assignment of an extraschedular rating for this 
disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun 
v. Peake, 22 Vet. App. 111 (2008).





ORDER

Entitlement to an initial rating of 70 percent, but no more 
than 70 percent, for service-connected PTSD is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


